

116 HR 3242 IH: Office of Territorial Exporting Act
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3242IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Ms. Velázquez (for herself and Mr. San Nicolas) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the charter of the Export-Import Bank of the United States to create a new office
			 within the Bank.
	
 1.Short titleThis Act may be cited as the Office of Territorial Exporting Act. 2.Creation of the Office of Territorial Exporting in the Export-Import Bank of the United States (a)In generalSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a) is amended by adding at the end the following:
				
					(n)Office of Territorial Exporting
 (1)EstablishmentThere is established in the Bank the Office of Territorial Exporting (in this subsection referred to as the Office).
 (2)LocationsThe Office shall have an office in the headquarters of the Bank in Washington, DC, and in each territory.
 (3)StaffThe Bank shall hire such full-time staff as may be necessary to perform the functions of the Office.
 (4)FunctionsThe Office shall conduct outreach, education, and provide learning resources to facilitate the provision to export businesses in the territories of all forms of financial assistance offered by the Bank.
 (5)Territory definedIn this Act, the term territory means the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa..
 (b)Annual reportSection 8 of such Act (12 U.S.C. 635g) is amended by adding at the end the following:  (l)Report on activities in the territoriesThe Bank shall include in its annual report to Congress under subsection (a) a report on the steps taken by the Bank in the period covered by the report to increase—
 (1)the presence of the Bank in the territories; and (2)the provision of Bank assistance to export businesses in the territories..
			